Citation Nr: 1145797	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-43 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  February 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO denied a claim for a right knee disability and determined that new and material evidence had not been submitted to reopen the claim for a low back disability.  Both claims were previously and finally denied by the RO.  38 C.F.R. § 20.302(a).  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claims, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  

The Veteran filed a notice of disagreement in December 2007.  A statement of the case was issued in September 2009.  The Veteran perfected his appeal in November 2009.  The Veteran presented testimony before the Board in June 2011.  The transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence.  All relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  An August 2006 rating decision determined that new and material evidence had not been submitted to reopen the previously denied claim for a right knee disability, which the RO denied in prior ratings decision finding that a chronic right knee disability was not incurred in or aggravated by the Veteran's active duty service; the Veteran did not appeal the decision.    

3.  Certain evidence received since the August 2006 rating decision and presumed to be credible, is new and by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a right knee disability.  

4.  The Veteran's right knee disability is not causally related to service and is not due to or aggravated by a service-connected disability.

5.  A September 1991 rating decision denied a claim for service connection for a low back disability finding that low back strain in service was acute and transitory and there was no evidence that a chronic low back disability was either incurred in or aggravated by the Veteran's active duty service; the Veteran did not appeal the decision.    

5.  While some of the evidence received since the September 1991 rating decision was not previously submitted to agency decision makers, it is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  Certain evidence received since the final August 2006 rating determination is new and material and the claim of service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).
2.  Right knee disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The evidence received since the final September 1991 rating determination, wherein the RO denied the Veteran's claim of service connection for a low back disability, is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in April 2007, June 2007, and August 2007 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO provided VCAA notice to the Veteran in April 2007, June 2007, and August 2007, which was prior to the October 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the new and material claims, to include the reasons for the prior denials.  Kent, supra.  The April, June, and August 2007 letters also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, a report of VA examination, the testimony from the June 2011 Board hearing, and statements of the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this issues and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

II. New And Material Claims

Criteria

The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Knee Disability 

The Veteran seeks to reopen his claim of service connection for a right knee disability, last denied by the RO in August 2006.  The record indicates that in its August 2006 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for a right knee disability on the basis that there was no evidence that a chronic right knee disability was incurred in or aggravated by the Veteran's active duty service.  
Of record at the time of the August 2006 rating decision was the Veteran's service treatment records, which show he was treated for right knee medial collateral strain in February 1975.  X-rays showed calcified density in the collateral ligament.  There were no further complaints in service and the November 1975 separation examination was negative for a chronic right knee disability.  

VA outpatient treatment records dated in September 1990 and October 1990 show the Veteran was status-post arthroscopic surgery on the right knee.  A July 2006 entry noted chronic right knee pain since the 1986 arthroscopic surgery.

Evidence submitted subsequent to the August 2006 rating decision includes statements of the Veteran, wherein he claims that the right knee disability is secondary to his left knee degenerative joint disease.   In testimony before the Board in June 2011, the Veteran indicated that he injured his knee when he fell on his way to the chow hall in service.  He further testified that a doctor told him his current right knee problems were related to the in-service accident, but the doctor would not reduce the opinion to writing. 

The Board views the Veteran's testimony, presumed to be credible for purposes of the new and material analysis, to constitute new and material evidence as he referred to a verbal medical opinion suggesting a link to service.  The Board notes that the RO did in fact review this claim under a merits analysis, and there is therefore no prejudice to the Veteran by the Board proceeding with a merits analysis as well. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

Turning to the merits, the Board notes first that additional evidence of record includes VA outpatient treatment records dated in March 2007 again indicate the Veteran complained of right knee pain since 1986.  They also reveal the Veteran felt something snap in his right knee three weeks prior while he was walking.  

A March 2007 letter from Dr. CD shows that developmental changes in the right knee were associated with overload in that knee due to the left knee disability.

A May 2009 VA examiner opined that right knee degenerative arthritis was less likely as not related to service as there was no chronic right knee disability in service.  The examiner further indicated that right knee arthritis was related to the aging process and aggravated by the non-service connected left knee disability that was causing abnormal gait.  

That the Veteran has a current right knee disability is not in dispute.  However, the preponderance of the evidence is against a finding that the Veteran's current right knee disability is causally related to service.  The Board attaches significant weight to the negative May 2009 medical opinion.  The opinion is consistent with the overall evidence of record.  The examiner reviewed the claims file and specifically noted the inservice assessment of right knee strain on one occasion.  The examiner further noted that there was no further treatment and that no right knee problems were noted on separation examination.  The May 2009 VA examiner, with full knowledge of the inservice symptoms, was of the opinion that the current right knee disability is not related to service.  Instead, he was of the opinion that the right knee disability was due to the aging process and the left knee disorder.  There is no contrary opinion of record. 

With regard to the newly claimed secondary theory of entitlement, although some evidence may show that the right knee disability has been caused by an altered gait from a left knee disability, it is stressed that service connection has not been established for left knee disability to begin with.  There is therefore no basis for secondary service connection.

However, it is stressed that the fact that an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  In the present case there is competent persuasive evidence that the current right knee disorder is not the related to the inservice strain.  To the extent that the Veteran is competent as a layperson to relate a continuity of symptoms since the inservice strain, the Board finds any current assertions of such a continuity to be of diminished credibility given the fact that he did not report any such continuing complaints to service medical personnel during the remainder of his service or at the time of separation examination.  Additionally, it is noted that the Veteran did not file a claim for the right knee when he filed a left knee claim in 1984.  This suggests that he did not believe he had any continuing problems with the right knee related to service as it would be reasonable to expect that he would have included the right knee claim at that time.  In sum, the preponderance of the evidence is against entitlement to service connection for current right knee disability.  The Board again acknowledges the inservice right knee strain.  

Low Back Disability

The Veteran seeks to reopen his claim of service connection for a low back disability, last denied by the RO in September 1991.  The record indicates that, in its September 1991 rating decision, the RO denied the claim on the basis that there was no evidence of a chronic low back disability that was incurred in service.  The RO additionally found that the claimed condition was acute and transitory.  

Of record at the time of the September 1991 rating decision was the Veteran's service treatment records, which were show he treated on two occasions in 1975 for a pulled muscle of the left lower back over the iliac crest and low back strain.  There were no further complaints in service and the November 1975 separation examination was negative for a low back disability. 

Post-service, medical records dated in March 1989 from the Beaumont Medical Hospital reveal the Veteran slipped and fell down the stairs.  The Veteran denied any prior back problems.  Magnetic resonance imaging (MRI) dated in April 1989 showed degenerative disc disease (DDD) at L3-4 without herniated nucleus pulposus.  VA outpatient treatment records dated in May 1990 merely contain complaints of low back pain. 

The evidence associated with the claims folder subsequent to the September 1991 rating decision includes VA outpatient treatment records dated in September 1989 that reveal the Veteran missed the curb and landed on his right foot and felt a pop in his back.  A May 1990 x-ray was negative.  A November 1989 x-ray confirmed DDD.  

The May 2009 VA examiner opined that a low back disability was less likely as not related to the Veteran's service.  The examiner reasoned there was no evidence of a chronic low back disability in service.  The examiner additionally indicated that DDD of the lumbar spine was related to the aging process and aggravated by the non-service connected left knee disability causing an abnormal gait.  The examiner further explained that desiccation of the disc and annular tear are natural progression of degeneration of the spine seen in any individual and it is not triggered or caused by any trauma or injury.  The examiner concluded that DDD was fairly common and it was estimated that at least thirty percent of people aged 30 to 50 years will have some degree of disc space degeneration.

The Veteran indicated in his June 2011 testimony before the Board that his back disability was caused by falling on the way to the chow hall in February 1975.  

Essentially, the evidence submitted since the last final denial does nothing but reiterate the Veteran's prior contentions-that he has a low back disability as a result of active duty service.  As such, the evidence received since 1991 is duplicative or cumulative of that on file prior to the last final RO decision of that year.  

To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that the Veteran had a chronic back disability during service or that any current condition may be related to such service, to include the opinion of the May 2009 VA examiner.  In fact, the evidence shows that the Veteran injured his back on two occasions after his discharge from service.  

With respect to the Veteran's own statements, to the effect that he has a low back disability that is related to his military service, such evidence is cumulative and redundant of his earlier statements made prior to the September1991 decision and accordingly is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In short, the additional evidence does not serve to suggest that any current low back disability (DDD) is causally related to active duty service.  Thus, on this record, 
new and material has not been submitted to reopen the previously denied claim of service connection for a low back disability.   See 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence has been received to reopen the claim of service connection for a right knee disability, but service connection for right knee disability is not warranted.  New and material evidence has not been received to reopen the claim of service connection for a low back disability.  The appeal is denied.

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


